tcmemo_2008_39 united_states tax_court rodolfo lizcano petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in income_tax for p’s tax_year based primarily on the disallowance of claimed business_expenses r mailed to p a notice_of_deficiency that incorrectly provided the last day p could petition the tax_court p claims that the notice_of_deficiency is invalid and alleges that the examination and audit were illegal and retaliatory held the notice_of_deficiency is valid because p received the notice timely and petitioned the tax_court timely held further the examination and audit of p’s federal_income_tax return were in accordance with applicable law held further r’s deficiency determination is sustained rodolfo lizcano pro_se roberta shumway and kelli h todd for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on respondent’s motion for summary_judgment the issues are whether the notice_of_deficiency is invalid because the date it specified as the last day on which petitioner could petition this court was in error whether the notice_of_deficiency is invalid because petitioner was improperly selected for examination and audit in retaliation for equal employment opportunity commission eeoc complaints and whistle blower reports he made while he was an employee of the internal_revenue_service irs unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner was employed by the irs for approximately years petitioner claims that during his employment he was subjected to harassment and discrimination by his superiors and colleagues and witnessed his superiors and colleagues engaging in illegal activities petitioner claims to have filed a complaint with the eeoc in or on account of religious harassment and discrimination by irs managers he also claims to have made whistle blower disclosures in regarding improprieties including fraud waste mismanagement and abuse by irs managers and employees in austin tx additionally he asserts that he reported an irs employee to irs inspection for interfering with an audit he was conducting in on date petitioner filed a formal equal employment opportunity eeo complaint case no td-00-2004 alleging that his employer the irs denied him the right to reasonable accommodation in violation of the rehabilitation act of the department of the treasury after its investigation ruled against petitioner petitioner appealed and the eeoc issued a decision appeal no 01a12073 on date affirming the adverse decision of the department of the treasury on date petitioner filed a formal eeo complaint case no td-02-2036 for retaliation discrimination and harassment additionally on date petitioner filed another formal eeo complaint case no td-02-2066 alleging illegal browsing of petitioner’s tax account information 1federal employees who believe that they have been discriminated against by a federal_agency have a right to file an eeo complaint with that agency the employee may then appeal the agency’s decision to the eeoc the illegal initiation of an audit on petitioner’s tax_return and the illegal denial of petitioner’s right to reasonable accommodation these cases were both decided against petitioner by the department of the treasury petitioner appealed both of these cases and the eeoc issued a final_decision appeal no 01a33800 on date the eeoc affirmed the initial adverse rulings as to both of petitioner’s complaints concluding that petitioner was not subjected to a hostile work environment or denied reasonable accommodation for his disability and that the allegation of discrimination due to the selection of petitioner’s tax_return for audit was rejected appropriately the notice_of_deficiency was mailed to petitioner on date the notice determined an income_tax deficiency of dollar_figure based primarily on the disallowance of amounts petitioner claimed as business_expense deductions for petitioner’s taxable_year the notice_of_deficiency in error listed date as the last day to file a petition with this court on date respondent mailed to petitioner a letter acknowledging the error and informing petitioner that the last day to file a petition with this court was in fact date petitioner denies receipt of this letter petitioner who at that time resided in mcallen texas filed timely a petition with this court postmarked date on date respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted in response the court issued an order instructing petitioner to file an amended petition and informing both parties that a hearing would be held on respondent’s motion petitioner filed a motion for extension of the time to file his amended petition which the court granted petitioner filed an amended petition on date and filed a second amended petition on date all three of petitioner’s petitions were devoid of any arguments regarding the dollar amount of the deficiency they focused solely on petitioner’s contention sec_2respondent mailed the notice_of_deficiency to petitioner on date the 90th day thereafter was wednesday date which was a legal_holiday in the district of columbia see sec_6213 rule b when the last day prescribed under authority of the internal revenue laws for performing any act falls on a legal_holiday the performance of such act shall be considered timely if it is performed on the next succeeding day which is not a legal_holiday sec_7503 if a postage prepaid properly addressed petition is received by the court after the expiration of the 90-day period it is nevertheless deemed to be timely if the date of the u s postal service postmark stamped on the envelope in which the petition was mailed is within the time prescribed for filing sec_7502 sec_301_7502-1 proced admin regs petitioner mailed his petition via the u s postal service and it bears a postmark of date accordingly the petition is deemed timely filed see sec_7502 3petitioner did not assign error to respondent’s deficiency continued that the statutory_notice_of_deficiency was invalid because of its faulty designation of date as the last date for filing the petition and that respondent illegally conducted a retaliatory audit of his federal_income_tax return on account of his eeoc complaints and whistle blowing a hearing on respondent’s motion to dismiss was held on date in san antonio texas at that time the court denied respondent’s motion thereafter respondent filed an answer to the second amended petition on date petitioner filed an original complaint in district_court in the mcallen division of the southern district of texas petitioner’s original complaint asserted various constitutional and statutory actions based upon his former employment with the irs and named the united_states of america the united_states department of the treasury the irs and individuals with whom he had worked or who had been involved with the audit of his federal_income_tax return as defendants petitioner sought a trial by jury and damages for alleged violations of his civil rights see 403_us_388 continued determination in his petition amended petition or second amended petition each issue not addressed by a clear and concise assignment of error in the petition is deemed to be conceded rule b accordingly petitioner is deemed to have conceded the correctness of respondent’s deficiency determination petitioner’s original complaint on date was sua sponte ordered transferred to the austin division of the western district of texas district_court where it was filed on date lizcano v united_states no a-03-ca-661-ss d tex date on date respondent filed a motion for continuance of the then-scheduled tax_court trial because the common issue before this court and the district_court will necessitate that the same evidence be introduced in each case the tax_court ordered petitioner to file a response on date petitioner filed a response indicating no objection to respondent’s motion on date the tax_court granted respondent’s motion for continuance on date the district_court defendants filed motions to dismiss and on date that court dismissed all causes of action against the individual defendants and granted petitioner leave to file an amended complaint with respect to his bivens and sec_7431 or privacy_act claims 4the district_court concluded that the suit against the individually named defendants in their official capacities was precluded by sovereign immunity and that there was no private cause of action against an employee under the family medical leave act or whistleblower act as applicable to federal employees no claims were alleged by petitioner under the federal tort claims act and the district_court found that his attempted bivens pleadings were also defective because they did not contain a specific allegation of any constitutional right violation petitioner on date filed his bivens_action amended complaint in which he named as defendants nine individuals with whom he had worked or who had been involved with the audit of his federal_income_tax return the amended complaint alleged violations of sec_6103 and sec_7605 and his civil rights on date the district_court issued an order and a judgment dismissing petitioner’s case it concluded that for summary_judgment purposes while petitioner had sufficiently alleged violations of his constitutional rights by defendants in 5petitioner’s amended complaint did not list the united_states the department of the treasury or the irs as a defendant in n in the appendix to individual defendant’s dispositive motion filed with the district_court the nine named individual defendants argued that by operation of lizcano’s amended complaint the treasury_department has been dismissed from this action charles alan wright arthur r miller mary k kane federal practice and procedure 2d ed reasoning that an amended pleading supersedes the original ie the original is of no legal effect 31_f3d_344 5th cir same see also 151_frd_682 d kan holding that the plaintiff’s amended complaint effected the dismissal of one of the defendants from the lawsuit moore’s federal practice 3d ed reasoning that an amended complaint is the appropriate mechanism for eliminating an issue or one or more but less than all of several claims this court notes that the district court’s order dismissing petitioner’s case as well as its judgment both discussed infra included the united_states the department of the treasury and the irs as defendants in the caption initiating the audit he had failed to prove those charges further the defendants had with competent summary_judgment evidence established that none of them were responsible for the initiation of his federal_income_tax examination and that his return was selected for audit by computer and not as a retaliatory action the order states plaintiff’s own evidence supports defendants’ claims of non-involvement in the selection of his audit the district_court completely dismissed petitioner’s suit including the bivens claim the district court’s judgment stated it is ordered adjudged and decreed that plaintiff rodolfo lizcano take nothing against defendants the united_states of america the internal_revenue_service the department of the treasury and the named individual defendants on date respondent filed with this court a motion for continuance of trial to provide time for petitioner to appeal the district_court case this court granted respondent’s motion on date respondent filed a motion for summary_judgment the tax_court by order dated date ordered petitioner to file any response on or before date to date the tax_court has not received a response the tax_court by order dated date informed both parties that a hearing on respondent’s motion for summary_judgment was scheduled for a time and date certain of date pincite a m in san antonio texas in a designated courtroom in order to precede the scheduled trial of the case that week petitioner failed to make an appearance at the hearing i jurisdiction opinion there are two prerequisites to this court’s jurisdiction to redetermine a deficiency the issuance of a valid notice_of_deficiency by the commissioner and the timely filing of a petition with the court by the taxpayer see rule a c 116_tc_356 and cases cited thereat affd 293_f3d_740 5th cir validity of notice_of_deficiency petitioner contends that the notice_of_deficiency is invalid because it lists incorrectly the last date on which petitioner could file a timely petition with this court petitioner relies on sec_6213 and the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec a 112_stat_767 for his argument that the notice_of_deficiency is invalid pursuant to sec_6213 a taxpayer ha sec_90 days or days if the notice is addressed to a person outside the united_states from the date that the notice_of_deficiency is mailed to file a petition with this court for a redetermination of the contested deficiency rra section a provides as follows a in general --the secretary_of_the_treasury or the secretary’s delegate shall include on each notice_of_deficiency under sec_6212 of the internal_revenue_code_of_1986 the date determined by such secretary or delegate as the last day on which the taxpayer may file a petition with the tax_court b later filing deadlines specified on notice_of_deficiency to be binding --subsection a of sec_6213 relating to restrictions applicable to deficiencies petition to tax_court is amended by adding at the end the following new sentence any petition filed with the tax_court on or before the last date specified for filing such petition by the secretary in the notice_of_deficiency shall be treated as timely filed c effective date --subsection a and the amendment made by subsection b shall apply to notices mailed after date sec_6212 provides that if the commissioner determines a deficiency in income_tax he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail the purpose of this provision is to provide the taxpayer with actual notice of the deficiency in a timely manner so that the taxpayer will have an opportunity to seek a redetermination of such deficiency in the prepayment forum offered by this court rochelle v commissioner supra pincite see 114_tc_489 affd 275_f3d_912 10th cir 89_tc_1063 affd 886_f2d_1237 9th cir accordingly this court has held that where the commissioner fails to provide the petition date on the notice_of_deficiency but the taxpayer nonetheless receives the notice and files a timely petition the notice is valid smith v commissioner supra pincite petitioner received the notice_of_deficiency and filed a timely petition with this court although the notice_of_deficiency stated incorrectly the last date on which petitioner could petition this court it clearly and conspicuously stated that a petition must be filed with this court within days of the date the notice_of_deficiency was mailed furthermore respondent mailed a letter to petitioner on date acknowledging the error in the notice_of_deficiency and informing petitioner that he had until date to file a petition with this court accordingly the statutory goal of providing the taxpayer with actual notice of the deficiency determination in a timely manner was satisfied the court concludes that the notice_of_deficiency is valid and this court has jurisdiction ii availability of a bivens remedy bivens provides that federal courts have the inherent authority to award damages against federal officials to compensate plaintiffs for violations of their constitutional rights however bivens remedies are not available to compensate plaintiffs for all constitutional torts committed by federal officials w ctr for journalism v cederquist 235_f3d_1153 9th cir there are three recognized circumstances in which a bivens remedy is unavailable congress has provided what it considers adequate remedial mechanisms for constitutional violations that may occur in the course of administering a federal program there are special factors counselling hesitation in the absence of affirmative action by congress that indicate that congressional inaction has not been inadvertent and congress has specifically foreclosed such relief and courts cannot judicially create a remedy id pincite n the third circumstance is applicable to the instant case as the anti-injunction_act sec_7421 prohibits suits to restrain the assessment or collection_of_taxes the first circumstance is also pertinent as congress has given taxpayers the right to sue for a refund sec_7422 additionally 6487_us_412 see the court_of_appeals for the fifth circuit’s decision in 802_f2d_801 5th cir the court to which an appeal in this case would normally lie absent a stipulation to an appeal elsewhere see also natl commodity and barter ass’n v archer 31_f3d_1521 10th cir 915_f2d_1230 9th cir 773_f2d_126 7th cir 7446_us_14 see 462_us_296 8see carlson v green supra pincite sec_6330 overrides the anti-injunction_act and permits proceedings in the proper court including this court to enjoin the beginning of a levy during the period the levy action is suspended see 124_tc_296 congress has given taxpayers the right to bring a civil_action for damages and has established criminal sanctions for federal officers or employees who infringe upon a taxpayer’s rights see sec_6103 sec_7213 sec_7213a and sec_7431 discussed infra iii anti-injunction_act in 416_us_725 the court stated the purpose of the anti-injunction_act as follows the anti-injunction_act apparently has no recorded legislative_history but its language could scarcely be more explicit - ‘no suit for the purpose of restraining the assessment or collection of any_tax shall be maintained in any court ’ the court has interpreted the principal purpose of this language to be the protection of the government’s need to assess and collect taxes as expeditiously as possible with a minimum of preenforcement judicial interference ‘and to require that the legal right to the disputed sums be determined in a suit_for_refund ’ citations omitted it is evident that the primary purpose of petitioner’s case is to prevent the assessment and collection_of_taxes for his taxable_year congress has given taxpayers the right to sue the government for a refund if forced to overpay taxes and it would make the collection_of_taxes chaotic if a taxpayer could bypass the remedies provided by congress simply by bringing a damage action against treasury employees 773_f2d_126 7th cir there are sound reasons not to subject the taxing system to an extra-statutory measure of damages without express congressional authority baddour inc v united_states supra pincite the anti-injunction_act expressly bars petitioner’s actiondollar_figure furthermore the courts of appeals for the first second third fourth fifth sixth seventh eighth ninth and tenth circuits are all in agreement that bivens relief is not available for alleged constitutional violations by irs officials involved in the process of assessing and collecting taxes 355_f3d_1179 9th cir see 409_f3d_106 2d cir 317_f3d_401 4th cir 214_f3d_148 3d cir 127_f3d_1249 10th cir 125_f3d_979 6th cir 26_f3d_1448 8th cir 960_f2d_187 1st cir baddour inc v united_states supra pincite cameron v irs supra pincite this court will not judicially create a remedy for petitioner 10none of the exceptions to the anti-injunction_act is applicable to the instant case sec_7421 provides except as provided in sec_6015 sec_6212 and c a b b e i c c a and b b and no suit for the purpose of restraining the assessment or collection of any_tax shall be maintained in any court by any person iv respondent’s motion for summary_judgment a general rules summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 a party is allowed to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule a a decision on the motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the moving party bears the burden of proving that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts and inferences drawn from the record are viewed in the light most favorable to the nonmoving party id where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d b unlawful audit petitioner relies on sec_6103 and sec_7213 for his claim that the audit and examination of his federal_income_tax return was improper sec_6103 protects the privacy of taxpayers and restricts government officers and employees from disclosing confidential return_information in support of the restrictions imposed by sec_6103 sec_7213 and sec_7213a make unlawful the unauthorized disclosure of return_information and the unauthorized inspection of returns or return_information respectively sec_7213 makes it unlawful for any officer_or_employee of the united_states or any person described in sec_6103 or an officer_or_employee of any such person or any former officer_or_employee to willfully disclose except as otherwise authorized by law any_tax return or return_information as defined in sec_6103 the penalty for this felony is a fine of not more than dollar_figure or imprisonment for not more than years or both additionally sec_7431 imposes civil damages for the unauthorized inspection or disclosure of returns and return informationdollar_figure 11a taxpayer may bring a civil_action for damages in a u s district_court sec_7431 the damages are the greater of dollar_figure for each unauthorized inspection or disclosure of a return or return_information or the sum of the actual damages sustained by the taxpayer as a result of such unauthorized inspection or disclosure plus in the case of a continued sec_7213a unauthorized inspection of returns or return_information was enacted in by the taxpayer_browsing_protection_act publaw_105_35 111_stat_1104 to address unauthorized scanning of tax returns and return_information primarily by tax enforcement personnel sec_7213a provides sec_7213a prohibitions -- federal employees and other persons --it shall be unlawful for-- a any officer_or_employee of the united_states or b any person described in sec_6103 or an officer_or_employee of any such person willfully to inspect except as authorized in this title any return or return_information for purposes of sec_7213a inspect means any examination of a return or return_information sec_7213a sec_6103 violation of sec_7213a can result in a fine not exceeding dollar_figure or imprisonment not exceeding year or both as well as dismissal from federal employment sec_7213a and continued willful inspection or disclosure or an inspection or disclosure that is the result of gross negligence punitive_damages sec_7431 in addition to the damages as determined by sec_7431 the taxpayer is entitled to the cost of the action sec_7431 the taxpayer may also be able to recover attorney’s fees see sec_7431 and sec_7430 as a general_rule this court will not look behind a notice_of_deficiency it does not usually examine the evidence used or the propriety of the commissioner’s motives policy or procedures in making audit determinations see 79_tc_185 62_tc_324 61_tc_61 58_tc_792 overruled in part 78_tc_173 however this court has recognized an exception to the rule when there is substantial evidence of unconstitutional conduct on the commissioner’s part and the integrity of the judicial process would be impugned if the court permitted the commissioner to benefit from his conduct suarez v commissioner supra see greenberg’s express inc v commissioner supra but even in these limited situations this court has refused to hold the notice_of_deficiency null and void human engg institute v commissioner supra suarez v commissioner supra see greenberg’s express inc v commissioner supra c collateral_estoppel respondent contends that collateral_estoppel also known as issue preclusion precludes petitioner from relitigating the issue of whether his federal_income_tax return was illegally selected for audit respondent notes that the district_court has held that petitioner’s income_tax return was selected for audit by computer collateral_estoppel exists for the dual purpose of protecting litigants from the burden of relitigating an identical issue and of promoting judicial economy by preventing unnecessary or redundant litigation 91_tc_273 see also 440_us_147 439_us_322 in general the doctrine_of collateral_estoppel forecloses relitigation of issues actually litigated and necessarily decided in a prior suit parklane hosiery co v shore supra pincite n meier v commissioner supra pincite 90_tc_162 affd 904_f2d_525 9th cir this court expanding upon three factors identified by the supreme court in montana v united_states supra pincite has set forth five prerequisites necessary for the application in factual contexts of collateral_estoppel the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation peck v commissioner supra pincite citations omitted identity of issues the first of the five factors enumerated above focuses on identity of the issues the court must determine whether the facts and issues upon which the earlier judgment was rendered are applicable to the instant case see 62_tc_607 the question before the district_court in the proceeding between petitioner and the nine named individuals was whether the named individuals either participated in the decision to initiate audits of his tax returns or in the actual audit process itself in violation of sec_6103 and sec_7605 and whether petitioner’s constitutional rights specifically his first amendment right to free speech his fourth_amendment liberty interests his fifth_amendment right to procedural and substantive due process and equal protection and his right to be free of cruel and unusual punishment were violated sec_7605 provides sec_7605 restrictions on examination of taxpayer --no taxpayer shall be subjected to unnecessary examination or investigations and only one inspection of a taxpayer’s books of account shall be made for each taxable_year unless the taxpayer requests otherwise or unless the secretary after investigation notifies the taxpayer in writing that an additional inspection is necessary in probing the existence of the alleged violations the district_court made specific findings_of_fact and conclusions with respect to the selection of petitioner’s federal_income_tax return for audit the district_court found that none of the named individual defendants was responsible for the selection of petitioner’s federal_income_tax return for audit because his tax_return was selected by computer the district court’s findings addressed precisely the same issue that is now before this court the selection of petitioner’s federal_income_tax return for audit accordingly identity of issues poses no barrier to the application of collateral_estoppel final judgment by court of competent jurisdiction the second pertinent factor is phrased in terms of a final judgment by a court of competent jurisdiction there is no question that the district_court is a court of competent jurisdiction and that it reached a final judgment in the subject case this prerequisite also poses no barrier to the application of collateral_estoppel privity the third point typically considered by this court in assessing the propriety of collateral_estoppel is that the doctrine may be invoked against parties and their privies to the prior judgment peck v commissioner supra pincite historically courts often went further than this formulation in restricting the rule’s use as explained by the u s supreme court in until relatively recently however the scope of collateral_estoppel was limited by the doctrine_of mutuality of parties under this mutuality doctrine neither party could use a prior judgment as an estoppel against the other unless both parties were bound by the judgment parklane hosiery co v shore supra pincite the supreme court has now abandoned the requirement of mutuality and sanctioned both offensive and defensive use of nonmutual collateral_estoppel see eg 464_us_154 parklane hosiery co v shore supra pincite offensive use occurs when the plaintiff seeks to foreclose the defendant from litigating an issue the defendant has previously litigated unsuccessfully in an action with another party while use in the defensive sense occurs when a defendant seeks to prevent a plaintiff from asserting a claim the plaintiff has previously litigated and lost against another defendant parklane hosiery co v shore supra pincite n this court likewise no longer insists upon strict mutualitydollar_figure respondent seeks to assert collateral_estoppel against petitioner which is defensive collateral_estoppel privity in 13however there is a caveat where collateral_estoppel premised on a state proceeding is sought to be used offensively in federal court reference is made to the controlling state law to determine the propriety of such offensive use 103_tc_501 the sense of ‘identity of interests’ has been broadly construed and applied privity between the united_states and the commissioner of internal revenue is also recognized by this court gammill v commissioner supra pincite similarly government officials or employees who are sued in their official capacities are generally considered to be in privity with the government or their governmental agencies 894_fsupp_108 w d n y secretary_of_the_treasury was in privity with the united_states see 843_f2d_111 3d cir 810_f2d_438 4th cir 738_f2d_10 1st cir respondent is permitted to use collateral_estoppel in the defensive sense because petitioner’s case in the district_court was against respondent at least initially and named individual employees of respondent the fact that petitioner did not include respondent as a defendant in his district_court amended complaint does not bar the application of collateral_estoppel because respondent has privity with its employees see supra note furthermore the captions of the order and judgment of the district_court include respondent and the judgment specifically provides it is ordered adjudged and decreed that plaintiff rodolfo lizcano take nothing against defendants the united_states of america the internal_revenue_service the department of the treasury there is an obvious identity of interests where nine of respondent’s employees as well as respondent at least initially were defendants in petitioner’s district_court case and respondent is now the defendant in the instant case accordingly privity poses no barrier to the application of collateral_estoppel issues actually litigated and essential the fourth factor is that the issues in question have been actually litigated and essential to the result in the prior proceeding peck v commissioner supra pincite the district_court stated lizcano has also alleged the sole motivation underlying the audit of his tax returns was to retaliate against his constitutionally protected right to complain of illegal and discriminatory actions by other irs employees the district_court concluded that while petitioner had sufficiently alleged violations of his constitutional rights by defendants in initiating the audit he failed to prove that any of the named defendants initiated or were involved in the selection of his tax_return for examination instead the district_court found that the selection of his federal_income_tax return for audit had been done by computerdollar_figure petitioner again alleges that his 14there has been no allegation nor fact alleged that the computer’s selection was done in other than a neutral way based on the irs’s standard matching and or discriminatory income function dif software used to score tax returns for their continued federal tax_return was improperly selected for audit in retaliation for his eeoc complaints and whistle blowing thus petitioner seeks to relitigate the identical issue necessarily decided in his district_court case this factor poses no obstacle to the application of collateral_estoppel change_in_circumstances the fifth consideration for collateral_estoppel is whether there has been a change in the controlling facts or legal rules since the earlier ruling id the type of changes with which this factor is concerned are factual changes stemming from subsequent events and legal changes wrought by intervening judicial decisions statutory provisions or regulatory promulgations sunnen v 333_us_591 respondent seeks to apply collateral_estoppel to the same facts considered by the district_court petitioner has not brought to the tax court’s attention nor is this court aware of any relevant changes in the applicable law via judicial decisions statutory provisions or regulatory promulgations that have occurred since the district_court dismissed petitioner’s case on date accordingly change_in_circumstances also poses no bar to the application of collateral_estoppel continued probability of error and applied even handedly to all individual income_tax returns the dif scoring system was developed by using the results of random audits historically known as the taxpayer compliance movement program or by its acronym tcmp conclusion the court concludes that collateral_estoppel bars petitioner from relitigating the issue of whether his federal_income_tax return was improperly selected for audit in violation of sec_6103 and sec_7605 and petitioner’s constitutional rights the district_court previously found that petitioner’s federal_income_tax return was selected for audit by computer and not in retaliation for his complaints against his coworkers or his job performance petitioner also alleges that respondent violated sec_7213 an issue which he did not raise in his district_court case however pursuant to the judicial doctrine_of collateral_estoppel the parties to the suit and their privies are thereafter bound ‘not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose ’ commissioner v sunnen supra pincite quoting 94_us_351 accordingly the court will grant respondent’s motion for summary_judgment the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate order and decision will be entered for respondent
